Citation Nr: 1730163	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION


The Veteran served on active duty from August 1974 to September 1975.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for hepatitis C.

In a June 2012 decision, the Board reopened the claim of service connection for hepatitis C and remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The record indicates that there has been substantial compliance with the terms of the Board's remand directives.  Neither the Veteran nor his representative has argued otherwise.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

Hepatitis C was not clinically evident during the Veteran's active service or for many years thereafter and the most probative evidence indicates that the Veteran's current hepatitis C is not causally related to his active service or any incident therein.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the Veterans Claims Assistance Act (VCAA).  

In a November 2007 letter, the RO satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  

With respect to VA's duty to assist, VA has obtained the Veteran's service treatment and personnel records as well as all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Pursuant to the Board's June 2012 remand directives, the Veteran was also afforded an adequate VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2016).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  


Background

The Veteran contends that his hepatitis C is related to air-gun inoculations he received in service.  He asserts that the hepatitis C virus remained dormant for several years and was not detected until 1998, when he tested positive while in prison.

The Veteran's service treatment records are negative for any complaints of, or treatment for, hepatitis, blood, or liver disorders.  At his September 1975 military separation medical examination, the examiner noted a history of inappropriate use of illegal drugs, but no other pertinent abnormalities.  The report reflects a normal clinical evaluation for all pertinent systems.  All laboratory work was listed as normal.  On a report of medical history completed by the Veteran in connection with his separation examination, he denied having or ever having jaundice or hepatitis.  

The Veteran's service personnel records show that he was discharged from active duty as a result of unfitness due to drug abuse, to include morphine, hashish, and Mandrax.  Service personnel records also recount an incident in which drug paraphernalia was found in the Veteran's locker and surrounding area during a health and welfare inspection, including a pipe, set of syringes, and needles.  

In April 2004, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including hepatitis C.  In a final October 2004 rating decision, the RO denied the claim.  In October 2007, the Veteran filed a request to reopen the claim of entitlement to service connection for hepatitis C.  

In support of the Veteran's claim, the RO obtained VA treatment records and Texas Department of Criminal Justice (TDCJ) medical records.  A June 1995 VA treatment record indicates the Veteran reported of history of between one to three years of heroin dependency 10 years prior.  A July 1996 VA treatment record indicates that the Veteran was incarcerated in 1994 for possession of heroin and was now in court-ordered treatment.  He indicated that he had been clean and sober for 11 months.  He acknowledged a prior history of using heroin intravenously on a daily basis for 20 years, as well as experimenting with other drugs such as LSD, amphetamines, cocaine, cannabis, mushrooms, and morphine.  

In a December 2007 statement submitted in support of his application for VA compensation, the Veteran indicated that he had never shared a hypodermic needle with anyone while experimenting with IV drugs, nor has ever come into contact with any of the other risk factors associated with the transmission of hepatitis. 

In an April 2009 statement, the Veteran admitted to abusing drugs, but asserted that he was not an IV drug user.  The Veteran claimed that there was no evidence that he ever used IV drugs, therefore, any accusations of such were invalid.  

Additional VA treatment records show that in October 2009, the Veteran denied any history of hepatitis.  However, the record does note that the Veteran reported a history of some IV drug use.  In a December 2009 VA treatment record, the Veteran's history of IV drug use is also noted.  

In a March 2013 VA treatment record, the Veteran reported being aware of his hepatitis C diagnosis since at least 1996, and of being unsure of how he became infected.  He reported numerous ways in which he could have acquired the virus.  Specifically, he engaged in unprotected sexual activity with multiple partners, including prostitutes.  The Veteran also reported getting multiple tattoos over the past 30 years, with most of them done by friends.  He also reported using IV drugs rarely.  In addition, an August 2014 VA treatment record shows that the Veteran reported not being aware that he has hepatitis C.

In April 2016, the Veteran underwent a VA medical examination.  The Veteran reported being diagnosed with hepatitis in 1992 on routine screening.  The Veteran informed the examiner that he believed that his hepatitis C is due to inoculation with air gun injectors while in service.  The Veteran also denied any history of recreational drug use.  

In reviewing the Veteran's claims folder, the examiner noted that the record contained documentation of a long post-service history of heavy alcohol use, IV drug use, and exposure to multiple risk factors.  The examiner noted that the Veteran's own admissions of IV drug use and medical documentation of the same is evident in the time period from his discharge from active duty to his diagnosis of hepatitis C.  The examiner also noted that the Veteran's prison records indicate that hepatitis C was first observed in 1998, twenty-three years after separation from service.  

After examining the Veteran and reviewing the record, the examiner diagnosed hepatitis C.  She opined that it is more likely than not that the Veteran's hepatitis C infection was directly related to his IV drug use and not related to any risk factors associated with his active service, including vaccination with air gun injectors.  The examiner explained that the predominant role of IV drug use in the transmission of hepatitis is well established in the medical literature.  The potential role of the use of air gun injectors during active duty may have played in the transmission of this virus, while biologically plausible, has not been substantiated by clinical studies to date.  The examiner concluded, therefore, that it was more likely than not that the Veteran's hepatitis C infection was directly related to his IV drug use and not related to any risk factors associated with his active service (including vaccination with air gun injectors).

In a July 2016 the Veteran submitted a statement in support of his claim for entitlement to service connection of hepatitis C.  The Veteran claimed that he has never used IV drugs in his life, and that there was no evidence to prove otherwise.  He explained that although he has used drugs on and off throughout the years, he has never used a needle.  

In a January 2017 statement, the Veteran disputed service personnel records related to his separation from military service, denying in-service drug use on the basis that he was never arrested for possession.  The Veteran again asserted that he has never used IV drugs in his life.

Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). Direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs, however, is precluded for purposes of all VA compensation benefits for claims filed after October 31, 1990.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(m)-(n), 3.301.

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id.

Analysis

The Veteran contends that he contracted hepatitis C during service as a result of air gun injector inoculations.  After carefully considering the evidence of record, the Board concludes that the preponderance of the evidence is against the claim.

There is a current diagnosis of hepatitis C; therefore, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also the etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

First, the Board finds that hepatitis C was not manifest during the Veteran's active service.  As noted above, the Veteran's service treatment records show no complaints of, or treatment for, hepatitis, jaundice, blood, or liver disorders during service and his physical examination and laboratory findings were normal at service separation.  Additionally, the first post-service evidence of a hepatitis C disability is a November 1998 prison medical record.  There are no clinical findings or diagnoses of a hepatitis C disability for over 23 years after his separation from service.  The Board notes that there was no test available to detect the presence of the Hepatitis C virus until 1989.  See VBA Fast Letter 98-110.  

Nonetheless, at the April 2016 VA medical examination, the examiner explained that the asymptomatic nature of the Veteran's disease and the progression to cirrhosis 16 years after the diagnosis was made in 1998 is consistent with the known natural history of hepatitis C.  The examiner noted that according to UpToDate, (an evidence-based clinical decision support resource), the mean time for development of cirrhosis in patients with hepatitis C is approximately 20 years.  

Based on the foregoing, the Board finds that the most probative evidence establishes that hepatitis C was not present during active duty.  

The Board further finds that the most probative evidence establishes that the Veteran's current hepatitis C is not causally related to his active service.  The Board recognizes that the Veteran is competent to describe past injuries.  Here, the Veteran is competent to report that he received air gun injector inoculations in service.  Although the Veteran's service treatment records are silent as to how he was inoculated, the VA acknowledges that this was a common practice.  The Veteran, however, is not competent to determine how he contracted hepatitis C.  Generally, a Veteran may be able to provide statements that would help to determine the potential causes of his hepatitis C, and as such is competent to report on whether he received blood transfusions, has tattoos, had multiple sexual partners, or had a history of intravenous or intranasal drug use.  Notably, the Veteran has denied intravenous drug use and exposure to other risk factors known to transmit the hepatitis C virus; however, as discussed above the evidence of record indicates otherwise.

The Board finds that the record on appeal establishes a pattern of contradiction with respect to the Veteran's risk factors, particularly his IV drug use.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and desire for monetary gain).

For example, although the Veteran now denies ever having used IV drugs, or ever being exposed to other risk factors, on multiple prior occasions in clinical settings, he acknowledged a history of IV drug use as well as other risk factors such as tattoos and unsafe sexual practices.  The Board assigns far more probative weight to the Veteran's earlier statements, made in the context of medical evaluation and treatment, than his recent statements, which were made in pursuit of monetary benefits.

As explained above, in April 2016, VA obtained a medical opinion regarding the etiology of the Veteran's hepatitis C.  As detailed above, the examiner opined that it is more likely than not that the Veteran's hepatitis C infection was directly related to his IV drug use and not related to any risk factors associated with his active service, including vaccination with air gun injectors.  The examiner reasoned that the predominant role of IV drug use in the transmission of hepatitis is well established in the medical literature.  The potential role that the use of air gun injectors during active duty may have played in the transmission of this virus, while biologically plausible, has not been substantiated by clinical studies to date.  She concluded that it was therefore, more likely than not that the Veteran's hepatitis C infection was directly related to his IV drug use and not related to his active service. 

The Board acknowledges the article submitted by the Veteran relating to veterans and hepatitis C, as well as the plausibility of air gun inoculations as an avenue for the transmission of hepatitis C.  The Board finds the April 2016 VA medical opinion to cumulatively be of significantly greater probative value.  The VA examiner who provided the opinion is a physician, and she examined the Veteran and his claims file, discussed his relevant medical history, and provided a thorough rationale for her opinion.  Significantly, there is no contrary medical opinion of record.  

Moreover, there is also no competent medical opinion of record showing a relationship between any current hepatitis C disability and the Veteran's military service.  A thorough review of the record does not reveal positive nexus statements associating the Veteran's hepatitis C with his service, to include the use of air gun inoculations.  The Veteran reported his theory that he contracted hepatitis C through air gun inoculations, but the medical records do not include a statement from a medical care provider that the Veteran contracted hepatitis C in this way.  Questions of competency notwithstanding, the Board assigns far greater probative weight to the April 2016 medical opinion than the lay theory offered by the Veteran.  Similarly, the Board assigns far more probative weight to the opinion of the April 2016 VA medical examiner than the article submitted by the Veteran acknowledging the theoretical plausibility of a relationship between air gun inoculations and the development of hepatitis C.  It is well established that evidence that is inconclusive in nature does not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus).  Given the applicable standard of proof, the Board finds that this article is insufficient to support an award of service connection, particularly when weighed against the highly probative opinion of the VA medical examiner.  

The Board finds that the most credible evidence of record, while showing a currently diagnosed hepatitis C disability, does not demonstrate that this disability is related to the Veteran's service to include as due to air gun inoculations.  

Here, the Board further notes that although the record contains some indication that the Veteran may have abused IV drugs while on active duty.  The law, however, expressly prohibits the payment of compensation for a disability resulting from a Veteran's own drug abuse.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2016) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  The only exception to this law is if alcohol or drug abuse is caused or is aggravated by a service connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, even assuming arguendo that the appellant contracted hepatitis C as a result of in-service IV drug abuse, as the VA examiner opined, service connection may not be granted for any disability, including hepatitis C, that arises from a veteran's direct abuse of drugs.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied. 




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


